  
       
   

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC 4:

Michael Faillace & Associates

Employment and Litigation Attorneys

60 East 42™ St. Suite 2540 Teler —————__——_—_-
New York, New York 10165 Fac || DATE FILED: !/22/2020

 

jbarton@faillacelaw.com

January 22, 2020
VIA ECF

Honorable Analisa Torres
United States District Judge
United States Courthouse
500 Pearl Street

New York, NY 10007

Re: Bautista, et al. v. Countywide Builders, Inc. al. 19 CV 8808 (AT)
Your Honor:

This office represents Plaintiffs in the above referenced matter. I write, on behalf of the
parties, to: (1) advise the Court that the parties do not consent to a Magistrate Judge; and (2)
request that the initial conference scheduled for January 29, 2020 be adjourned sine die. This is
the first request of its kind and is submitted on consent.

On January 13, 2020, the Court referred the parties to mediation. The parties are hopeful
they can resolve their dispute early, and would rather invest their resources toward settlement at
this point than litigation. If the parties’ mediation is unsuccessful, they will promptly notify the
Court and request the scheduling of a discovery conference. As such, the parties respectfully
request the initial conference scheduled for January 29, 2020 be adjourned sine die.

Thank you for your attention.

Respectfully submitted,
GRANTED in part, DENIED in part. The /s/ Jesse Barton
initial pretrial conference scheduled for Jesse Barton, Esq.

January 29, 2020 is ADJOURNED to April = MICHAEL FAILLACE & ASSOCIATES, P.C.

16, 2020, at 11:00 a.m. By April 9, 2020, the 4//orneys for Plaintiffs
parties shall submit their joint letter and
proposed case management plan.

SO ORDERED.

Dated: January 22, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
